DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
 Election/Restrictions
Applicant’s election without traverse of claims 1 through 10 and 16 through 23 in the reply filed on 5/31/22 is acknowledged.   
 Claim Objections
Claims 19, 20, 21 and 22 are objected to because of the following informalities:  
 Claim 19 recites “over all electrical breaks on the substrate” in lines 1 and 2.  The lack of an article adjective before “electrical breaks” makes the claim unclear as to whether the ACF is explicitly over the electrical breaks recited lines 9 and 10 of claim 16.  The examiner suggests “over the electrical break in each conductive path”.
Claim 20 recites “over all test pads and all bond fingers” in lines 1 and 2.  The lack of article adjectives makes the claim unclear as to whether the cited test pads and contact pads are the same as those recited in claim 16.  The examiner suggests “over all of the test pads and all of the bond fingers”. 
Claim 21 recites “a plurality of electrical breaks” in line 2. The lack of an article adjective makes the antecedence of electrical breaks uncertain, it is unclear whether this element refers to the electrical breaks recited in claim 16.  The examiner suggests “a first plurality of the electrical breaks”.   
Claim 22 recites “a second plurality of electrical breaks” in line 2. The lack of an article adjective makes the antecedence of electrical breaks uncertain, it is unclear whether this element refers to the electrical breaks recited in claim 16.  The examiner suggests “a second plurality of the electrical breaks”.   
 Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 10 and 16 through 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites “a conductive path between the contact pad and the test pad, wherein an electrical break is positioned along the conductive path; and an anisotropic conductive film (ACF) over the electrical break.” In lines 7 through 9.
Claim 16 recites “a plurality of conductive paths between the plurality of contact pads and the plurality of test pads, wherein each conductive path is between a test pad and a contact pad and wherein an electrical break is positioned along each conductive path”
The element comprises mutually exclusive elements rendering the scope of the claim unclear.  If there is a break then the path is not conductive, if the path is conductive it cannot be broken.  For the purpose of examination the limitation will be understood to mean two conductive bodies separated by a space. 
Claim 5 recites the limitation "the bond finger" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 22 recites the limitation "the first axis" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The examiner will interpret this as referring to “an axis” recited in claim 21.  The examiner suggests using “a first axis” in order for correct antecedence and consistency
 Claims 1 through 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 17 recites “a pitch associated with the plurality of test pads is greater than a pitch associated with the plurality of contact pads” in lines 1 and 2.  First, “associated” does not establish a clear structural relationship and is therefore ambiguous.  Second, “a pitch” is used with both the contact pads and the test pads thereby resulting in ambiguous antecedence.  The examiner suggests “the plurality of test pads are separated by a first pitch and the plurality of contact pads are separated by a second pitch, the first pitch is greater than the second pitch”.  
Claim 18 recites “a plurality of bond fingers on the surface of the substrate, wherein each bond finger is closer to a test pad than a contact pad, wherein each bond finger is associated with a single test pad, and wherein each bond finger terminates at an electrical break”.  The claim does not make clear that the bond finger is part of the electrical path.  Further, “an electrical break” in claim 18 line 4 may or may not be the same as “an electrical break” in claim 16 line 10, resulting in uncertain antecedence. 
 Claim 21 recites “each of the electrical breaks is aligned along an axis” in line 3.  The term “axis” is unclear. First, it is unclear what the axis is part of.  Second, axis is by definition a line about which an object is rotated or a reference line but does not denote a particular line. The examiner will understand “axis” as referring to “a longitudinal axis of a bond finger”, appropriate correction is required.
Claim 22 recites “each of the second plurality of electrical breaks is aligned along a second axis” in line 3.  The term “axis” is unclear. First, it is unclear what the axis is part of.  Second, an axis is by definition a line about which an object is rotated or a reference line but does not denote a particular line. The examiner will understand “axis” as referring to “a longitudinal axis of a bond finger”, appropriate correction is required.  
 Allowable Subject Matter
Claims 1 through 10 and 16 through 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
 The prior art does not teach:
A semiconductor package, comprising: a molding compound encapsulating a die stack and a substrate; a contact pad on a surface of the substrate and coupled to the die stack; a test pad on the surface of the substrate; a conductive path between the contact pad and the test pad, wherein an electrical break is positioned along the conductive path; and an anisotropic conductive film (ACF) over the electrical break.
A semiconductor package, comprising: a molding compound encapsulating the die stack on a substrate; a plurality of contact pads on a surface of the substrate and coupled to the die stack; a plurality of test pads on the surface of the substrate; a plurality of conductive paths between the plurality of contact pads and the plurality of test pads, wherein each conductive path is between a test pad and a contact pad and wherein an electrical break is positioned along each conductive path; and an anisotropic conductive film (ACF) across each electrical break.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /DAVID J GOODWIN/ Examiner, Art Unit 2817